Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for
the purpose of establishing the defense of res
judicata, collateral estoppel, or the law of the
case.


ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

DARREN BEDWELL                                     ANNA OBERGFELL
Marion County Public Defender                      Wishard Health Services

                                                                                FILED
Indianapolis, Indiana                              Indianapolis, Indiana

                                                                             Oct 01 2012, 9:12 am


                              IN THE                                                 CLERK
                                                                                   of the supreme court,

                    COURT OF APPEALS OF INDIANA                                    court of appeals and
                                                                                          tax court




IN THE MATTER OF THE CIVIL                         )
COMMITMENT OF: F.L.,                               )
                                                   )
       Appellant-Respondent,                       )
                                                   )
              vs.                                  )     No. 49A02-1202-MH-130
                                                   )
WISHARD HEALTH SERVICES, MIDTOWN                   )
COMMUNITY MENTAL HEALTH CENTER,                    )
                                                   )
       Appellee-Petitioner.                        )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Gerald S. Zore, Judge
                           Cause No. 49D08-0411-MH-1286


                                       October 1, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION


BARTEAU, Senior Judge
                                STATEMENT OF THE CASE

       F.L. appeals an order of civil commitment requiring him to receive outpatient

treatment from Wishard Health Services, Midtown Community Mental Health Center

(“Wishard”). We affirm.

                                             ISSUE

       F.L. raises one issue, which we restate as: whether the trial court’s order is

supported by sufficient evidence.

                          FACTS AND PROCEDURAL HISTORY

       F.L. has been diagnosed with chronic schizoaffective disorder and alcohol

dependence. He lives in subsidized housing and receives disability payments. For the

past three years, F.L. has been the subject of an ongoing order of civil commitment,

pursuant to which he has received outpatient psychiatric services from Dr. Thota Rao, a

Wishard employee. F.L. rejects his psychiatric diagnoses, telling Rao that “nothing is

wrong with him” and that he has the “right to drink alcohol.” Tr. p. 13. F.L. frequently

refuses to take his prescribed medications, and Rao characterizes him as having “no

insight into his illness.” Id. at 12.

       On December 7, 2011, F.L., by counsel, filed a request for a hearing on his

ongoing civil commitment. The trial court held an evidentiary hearing, during which Rao

requested an extension of F.L.’s civil commitment, asserting that F.L. needed ongoing

outpatient psychiatric services.        He proposed to give F.L. a different drug for his

schizoaffective disorder and a new medication to address F.L.’s alcohol dependency.

The trial court issued an order determining that F.L.: (1) is mentally ill; (2) is a danger to

                                                2
others and is gravely disabled; and (3) is in need of continued outpatient care from

Wishard. The trial court ordered Wishard to file a report on January 24, 2013. This

appeal followed.

                             DISCUSSION AND DECISION

       In civil commitment proceedings, a petitioner must prove by clear and convincing

evidence that the individual is mentally ill and either dangerous or gravely disabled, and

that commitment of that individual is appropriate. Ind. Code § 12-26-2-5(e) (2007).

When reviewing an order of involuntary civil commitment, we look only to the evidence

and reasonable inferences therefrom most favorable to the trial court’s judgment. In re

Involuntary Commitment of A.M., 959 N.E.2d 832, 834-35 (Ind. Ct. App. 2011). We may

not reweigh the evidence or judge the credibility of witnesses. Id. at 835.

       Here, F.L. does not dispute for purposes of this appeal that he is mentally ill.

Instead, he challenges the trial court’s determinations that he is gravely disabled and

dangerous to others. The term “gravely disabled” is defined by statute as follows:

       “Gravely disabled,” for purposes of IC 12-26, means a condition in which
       an individual, as a result of mental illness, is in danger of coming to harm
       because the individual:

              (1) is unable to provide for that individual’s food, clothing, shelter,
              or other essential human needs; or

              (2) has a substantial impairment or an obvious deterioration of that
              individual’s judgment, reasoning, or behavior that results in the
              individual’s inability to function independently.

Ind. Code § 12-7-2-96 (1992).




                                              3
       In this case, as noted above, F.L. rejects his diagnoses of schizoaffective disorder

and alcohol dependency, and he has little insight into his mental illness. Rao noted that

F.L. was “not taking care of himself” in the year prior to the hearing in this case. Tr. p.

14. F.L. drank alcohol almost every day and did not take his medication. Furthermore,

F.L. wore the same clothes repeatedly and frequently did not take showers. With respect

to meals, F.L. had no food in the apartment, and F.L. told Rao he occasionally swapped

alcohol for canned tuna. F.L. was admitted to Wishard Hospital for malnutrition during

the year prior to the hearing.

       As for overall physical health, on several occasions F.L. refused to go to the

hospital when his liver enzymes were elevated, indicating his health was at risk. Even

more disturbing, on January 15, 2012, Rao and several medical students visited F.L. and

noted that he had an infection on his arm. The infected area was red and leaking fluid,

and dead skin was scattered on the floor. Nevertheless, F.L. refused to go to the hospital.

The next day, Wishard staff convinced him to go see a nurse practitioner, and the nurse

stated that she had never seen such a serious infection before.

       Rao also noted that F.L.’s mental condition had been “deteriorating.” Id. at 21.

During the January 15, 2012 apartment visit, when Rao suggested taking F.L. to the

hospital to treat the infection, F.L. became agitated and got “up [in Rao’s] face.” Id. at 8.

Rao became scared at that point. Rao also noted that F.L. has become more agitated and

paranoid due to his failure to take medication. The police were called to F.L.’s apartment

several times in 2011.



                                             4
      Thus, F.L. is unable to adequately feed himself or to address his serious medical

conditions when he does not take his medication. He also has difficulty interacting with

others and behaves in an agitated manner that has resulted in intervention by law

enforcement. This evidence amply demonstrates that F.L. has a substantial impairment

or an obvious deterioration of his judgment, reasoning, and behavior that has resulted in

an inability to function independently. See A.M., 959 N.E.2d at 836 (determining that the

evidence supported the trial court’s determination of grave disability where the patient

denied any mental illness and refused to take her medications, and as a result engaged in

agitated and aggressive behavior); In re Commitment of A.W.D., 861 N.E.2d 1260, 1265

(Ind. Ct. App. 2007) (affirming a determination of grave disability where the person’s

mental illness rendered him incapable of addressing his other medical conditions), trans.

denied. This evidence is sufficient to establish that F.L. meets the definition of being

gravely disabled. See Ind. Code § 12-7-2-96.

      F.L. points to evidence that he lives in his own apartment and can pay his bills as

proof that he is not gravely disabled. This is a request to reweigh the evidence, which we

cannot do. F.L. also cites to In re Commitment of Steinberg, 821 N.E.2d 385 (Ind. Ct.

App. 2004), but that case is distinguishable. In Steinberg, a panel of this Court reversed

the trial court’s determination that Steinberg was gravely disabled, noting that no

evidence was presented at the hearing to prove that he “was unable to provide for his

essential human needs or that he was unable to function independently.” Id. at 389. By

contrast, in the current case Wishard presented extensive evidence that F.L.’s untreated

mental illness renders him unable to function independently.

                                            5
       Finally, Indiana Code section 12-26-2-5(e) provides that a petitioner must prove

that an individual is dangerous or gravely disabled. Because the statute is written in the

disjunctive, and there is sufficient evidence to support the trial court’s finding of grave

disability, we do not need to address whether F.L. is dangerous to others. There is thus

sufficient evidence to sustain the trial court’s judgment.

                                      CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

FRIEDLANDER, J., and VAIDIK, J., concur.




                                              6